 Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.1 Filed 09/09/21 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

RICHARD LAWRENCE,               )
                                )
                                )             Case No.
                Plaintiff,      )
                                )             COMPLAINT FOR
                                )
    v.                          )             VIOLATION OF THE
                                )             FEDERAL SECURITIES LAWS
WELBILT, INC., CYNTHIA M.       )
                                )             JURY TRIAL DEMANDED
EGNOTOVICH, DINO J. BIANCO,     )
JOAN K. CHOW, JANICE L. FIELDS, )
                                )
BRIAN R. GAMACHE, ANDREW        )
LANGHAM, and WILLIAM C.         )
                                )
JOHNSON,                        )
                                )
                Defendants.     )
                                )
                                )

      Plaintiff Richard Lawrence (“Plaintiff”), upon information and belief,

including an examination and inquiry conducted by and through his counsel,

except as to those allegations pertaining to Plaintiff, which are alleged upon

personal belief, alleges the following for his Complaint:

                NATURE AND SUMMARY OF THE ACTION

      1.     This is an action brought by Plaintiff against Welbilt, Inc. (“Welbilt”

or the “Company”) and the members of its Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Sections 14(a) and 20(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17
 Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.2 Filed 09/09/21 Page 2 of 18




C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant to

which Welbilt will be acquired by Ali Holding S.r.l. (“Parent”), Ali Group North

America Corporation (“Acquiror”), and Ascend Merger Corp. (“Merger Sub,” and

together with Parent and Acquiror, “Ali”) (the “Proposed Transaction”).

      2.    On July 14, 2021, Welbilt and Ali issued a joint press release

announcing that they had entered into an Agreement and Plan of Merger dated

July 14, 2021 (the “Merger Agreement”).         Under the terms of the Merger

Agreement, Welbilt stockholders will receive $24.00 in cash for each share of

Welbilt common stock they own (the “Merger Consideration”).

      3.    On August 31, 2021, Welbilt filed a Definitive Proxy Statement on

Schedule 14A (the “Proxy Statement”) with the SEC. The Proxy Statement, which

recommends that Welbilt stockholders vote in favor of the Proposed Transaction,

omits or misrepresents material information concerning, among other things: (i) the

Company’s financial projections; (ii) the data and inputs underlying the financial

valuation analyses that support the fairness opinion provided by Morgan Stanley &

Co. LLC (“Morgan Stanley”); and (iii) the background of the Proposed

Transaction. Defendants authorized the issuance of the false and misleading Proxy

Statement in violation of Sections 14(a) and 20(a) of the Exchange Act.

      4.    In short, unless remedied, Welbilt’s public stockholders will be

irreparably harmed because the Proxy Statement’s material misrepresentations and




                                       -2-
 Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.3 Filed 09/09/21 Page 3 of 18




omissions prevent them from making a sufficiently informed voting or appraisal

decision on the Proposed Transaction. Plaintiff seeks to enjoin the stockholder

vote on the Proposed Transaction unless and until such Exchange Act violations

are cured.

                          JURISDICTION AND VENUE

      5.     This Court has jurisdiction over the claims asserted herein for

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9

promulgated thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. §

78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

      6.     This Court has jurisdiction over the defendants because each

defendant is either a corporation that conducts business in and maintains operations

within this District, or is an individual with sufficient minimum contacts with this

District so as to make the exercise of jurisdiction by this Court permissible under

traditional notions of fair play and substantial justice.

      7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Plaintiff’s claims arose in this District, where a substantial portion of the actionable

conduct took place, where most of the documents are electronically stored, and

where the evidence exists. Welbilt maintains and operates manufacturing and

office facilities in this District. Moreover, each of the Individual Defendants, as

Company officers or directors, has extensive contacts within this District.




                                          -3-
 Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.4 Filed 09/09/21 Page 4 of 18




                                  THE PARTIES

       8.    Plaintiff is, and has been at all times relevant hereto, a continuous

stockholder of Welbilt.

       9.    Defendant Welbilt is a Delaware corporation with its principal

executive offices located at 2227 Welbilt Boulevard, New Port Richey, Florida

34655. Welbilt is one of the world's leading commercial foodservice equipment

companies. It became publicly traded in March 2016 after a spin-off (the “Spin-

Off”) from The Manitowoc Company, Inc. (“MTW”). Welbilt maintains and

operates manufacturing and office facilities in this District, located in Mt. Pleasant,

Michigan. Welbilt’s common stock trades on the New York Stock Exchange

under the ticker symbol “WBT.”

       10.   Defendant Cynthia M. Egnotovich (“Egnotovich”) has been Chair of

the Board since the Spin-Off and also served as a director of MTW from 2008 until

the Spin-Off.

       11.   Defendant Dino J. Bianco (“Bianco”) has been a director of the

Company since the Spin-Off and was a director of MTW from 2015 until the Spin-

Off.

       12.   Defendant Joan K. Chow (“Chow”) has been a director of the

Company since the Spin-Off and was a director of MTW from 2012 until the Spin-

Off.




                                         -4-
 Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.5 Filed 09/09/21 Page 5 of 18




      13.    Defendant Janice L. Fields (“Fields”) has been a director of the

Company since April 2018.

      14.    Defendant Brian R. Gamache (“Gamache”) has been a director of the

Company since March 2017.

      15.    Defendant Andrew Langham (“Langham”) has been a director of the

Company since the Spin-Off.

      16.    Defendant William C. Johnson (“Johnson”) has been President and

Chief Executive Officer (“CEO”) of the Company since November 2018, and a

director since October 2018.

      17.    Defendants identified in paragraphs 10-16 are referred to herein as the

“Board” or the “Individual Defendants.”

                        SUBSTANTIVE ALLEGATIONS

Background of the Company

      18.    Welbilt is one of the world’s leading commercial foodservice

equipment companies currently leveraging a full suite of equipment capable of

storing, cooking, holding, displaying, dispensing and serving in both hot and cold

foodservice categories. Welbilt designs, manufactures and supplies best-in-class

equipment for the global commercial foodservice market which is used by

commercial and institutional foodservice operators including full-service

restaurants, quick-service restaurant chains, hotels, resorts, cruise ships, caterers,




                                        -5-
 Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.6 Filed 09/09/21 Page 6 of 18




supermarkets, convenience stores, hospitals, schools and other institutions. Welbilt

sells its products in each of its geographical segments, the Americas, EMEA and

APAC, through a global network of over 5,000 distributors, dealers, buying groups

and manufacturers’ representatives.

      19.   The Company’s portfolio of award-winning product brands includes

Cleveland, Convotherm, Crem, Delfield, Frymaster, Garland, Kolpak, Lincoln,

Manitowoc Ice, Merco, Merrychef and Multiplex.          These product brands are

supported by three service brands: FitKitchen, Welbilt’s fully-integrated kitchen

systems business, KitchenConnect, Welbilt’s digital cloud-based application

offering and KitchenCare, Welbilt’s aftermarket parts and service business.

      20.   On August 3, 2021, the Company announced its second quarter 2021

financial results, reporting: Net sales of $395.6 million, an increase of 92.0% from

the prior year; Earnings from operations of $50.2 million compared to $0.7 million

in the prior year; Adjusted Operating EBITDA of $73.5 million compared to $19.8

million in the prior year; and Net earnings of $23.7 million compared to a net loss

of $17.4 million in the prior year.     Commenting on the Company’s results,

defendant Johnson stated:

      Second quarter Third-party Net Sales and Organic Net Sales grew
      substantially this quarter compared to last year’s second quarter,
      which marked the worst quarter we experienced since the beginning
      of the COVID-19 pandemic. We are very pleased with our strong
      Adjusted Operating EBITDA and Adjusted Operating EBITDA
      margin performance despite the inflationary impacts from our supply



                                       -6-
Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.7 Filed 09/09/21 Page 7 of 18




    chain and logistics providers. We successfully offset these headwinds
    with the beneficial impact from increased volume, positive net
    pricing, and improved productivity attributable to the improvements
    we have made to date as part of our Business Transformation Program
    (“Transformation Program”) and through the cost containment actions
    we put in place last year that are continuing to benefit us. Industry
    conditions are improving with the rollout of COVID-19 vaccines and
    the lifting of restrictions in some locations, although improvements
    are uneven globally. We are building inventory and capacity to
    respond to our growing order pace and will adjust our costs and
    investments accordingly. Finally, we are pleased with our second
    quarter Free Cash Flow generation, which allowed us to both increase
    cash and reduce total debt in the quarter.

    Net sales increased 92.0 percent in the second quarter compared to
    last year's second quarter. Excluding the impact from foreign currency
    translation, Organic Net Sales increased 85.8 percent, with strong
    growth coming from large chain customers, general market dealers
    and distributors, and KitchenCare® master parts distributors and
    factory-authorized service dealers. This growth is compared against
    last year's historically weak second quarter which was highly
    impacted by the COVID-19 pandemic.

    The second quarter Adjusted Operating EBITDA margin of 18.6
    percent was 900 basis points higher than last year’s second quarter
    driven by the incremental impact on margins from higher volume,
    positive net pricing and lower manufacturing costs partially offset by
    increased selling, general and administrative expenses (net of
    adjustments for the Transformation Program expenses and other
    adjustments to SG&A that are included in our Adjusted Operating
    EBITDA reconciliation (“Net SG&A”)) and higher materials costs.
    Net SG&A costs were higher primarily from higher compensation
    expense and commissions reflecting both the higher incentives and the
    non-recurrence of some of the measures taken in the second quarter a
    year ago in response to the impact from the pandemic. The prior year
    period included temporary salary reductions, furloughs, reductions in
    incentive compensation and lower commissions due to the large sales
    decrease in the quarter.




                                    -7-
 Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.8 Filed 09/09/21 Page 8 of 18




      We continued to make progress on the Transformation Program
      during the second quarter. We continued to execute on our planned
      procurement activities related to materials spend and on executing
      incremental cost savings opportunities through the implementation of
      Value Analysis Value Engineering (“VAVE”) initiatives, although we
      faced challenges in balancing progress on these activities with the
      need for resources to address component supply issues. We delivered
      productivity improvements in our manufacturing plants which
      provided additional savings in the quarter, even as some plants were
      impacted by parts shortages that impacted production schedules. We
      have completed the majority of the planned consulting spend related
      to the Transformation Program and expect minimal additional spend
      going forward.

The Proposed Transaction

      21.   On July 14, 2021, Welbilt and Ali issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

      CHICAGO and NEW PORT RICHEY, Fla. – July 14, 2021 – Ali
      Holding S.r.l. (“Ali Group”), one of the largest and most diversified
      global leaders in the foodservice equipment industry, and Welbilt, Inc.
      (NYSE:WBT) today announced that they have entered into a
      definitive merger agreement under which Ali Group will acquire
      Welbilt in an all-cash transaction for $24.00 per share, or
      approximately $3.5 billion in aggregate equity value and $4.8 billion
      in enterprise value. The merger agreement has been unanimously
      approved by the boards of directors of both companies.

      “We are pleased to announce this agreement with Welbilt and look
      forward to combining our highly complementary brands to create a
      comprehensive product portfolio and enhance our global footprint,”
      said Filippo Berti, Ali Group Chairman and Chief Executive Officer.
      “We have long admired Welbilt’s heritage, breadth of products, brand
      strength and management team, and together we will have an
      expanded range of innovative products. The transaction marks a
      significant milestone in Ali Group’s history and will position us to
      better serve our customers and capitalize on attractive growth
      opportunities. We are excited to welcome Welbilt and its employees



                                       -8-
Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.9 Filed 09/09/21 Page 9 of 18




    to the Ali Group family as we strengthen our global presence and
    continue to build on our culture of quality and innovation.”

    “We are excited to reach this agreement with Ali Group, which
    delivers outstanding value to Welbilt shareholders, provides new
    opportunities for Welbilt employees and enables Welbilt to benefit
    from the expertise and resources of Ali Group,” said Bill Johnson,
    Welbilt’s President and Chief Executive Officer. “This transaction
    provides a compelling and certain cash value to Welbilt shareholders
    at an attractive premium and will create a global leader in the
    foodservice equipment and solutions industry with a full range of
    connectable foodservice solutions for our customers. I want to thank
    each of our employees for their hard work and dedication to the
    success of Welbilt, which has positioned us to reach this agreement
    today. On behalf of the Welbilt Board and management team, we are
    excited to work closely with Filippo and the Ali Group team as we
    bring our companies together.”

    In addition, Carl C. Icahn (and affiliates), who owns 7.7% of Welbilt
    stock, has entered into a support agreement in favor of the transaction.

    Approvals and Timing

    The transaction, which is not conditioned on financing, is expected to
    close in early 2022, subject to the satisfaction of customary closing
    conditions, including the approval of Welbilt shareholders. Upon
    completion of the transaction, Welbilt’s shares will no longer trade on
    The New York Stock Exchange.

    Welbilt today also confirmed that it has terminated the previous
    merger agreement entered into with The Middleby Corporation
    (“Middleby”) on April 20, 2021. Per the terms of the Middleby
    merger agreement, Ali Group has paid Middleby a $110 million
    termination fee on Welbilt’s behalf as agreed to in the Ali Group
    merger agreement. In light of the termination of the agreement with
    Middleby, Welbilt is cancelling its July 21, 2021, special stockholder
    meeting to approve the Middleby transaction. Welbilt expects to
    announce a special stockholder meeting to approve the Ali Group
    transaction at a later date.

    Advisors


                                     -9-
Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.10 Filed 09/09/21 Page 10 of 18




      Goldman Sachs & Co. LLC has acted as Ali Group’s exclusive
      financial advisor with financing provided by Goldman Sachs
      International and Mediobanca, and Alston & Bird is acting as legal
      advisor. Morgan Stanley & Co. LLC is serving as exclusive financial
      advisor to Welbilt, and Gibson, Dunn & Crutcher LLP is serving as
      legal counsel.

The Proxy Statement Contains Material Misstatements or Omissions

      22.      The defendants filed a materially incomplete and misleading Proxy

Statement with the SEC and disseminated it to Welbilt’s stockholders. The Proxy

Statement misrepresents or omits material information that is necessary for the

Company’s stockholders to make an informed voting or appraisal decision on the

Proposed Transaction.

      23.      Specifically, as set forth below, the Proxy Statement fails to provide

Company stockholders with material information or provides them with materially

misleading information concerning: (i) the Company’s financial projections; (ii)

the data and inputs underlying the valuation analyses performed by the Company’s

financial advisor, Morgan Stanley; and (iii) the background of the Proposed

Transaction.

Material Omissions Concerning the Company’s Financial Projections

      24.      The Proxy Statement omits material information regarding the

Company’s financial projections.

      25.      For example, with respect to each set of the Company’s projections,

the Proxy Statement fails to disclose the line items underlying: (i) Adjusted



                                        - 10 -
Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.11 Filed 09/09/21 Page 11 of 18




EBITDA (burdened by stock-based compensation (“SBC”)); and (ii) Unlevered

Free Cash Flow.

      26.   The omission of this information renders the statements in the

“Certain Unaudited Forecasted Financial Information” section of the Proxy

Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Morgan Stanley’s Financial Analyses

      27.   The Proxy Statement omits material information regarding the data

and inputs underlying the valuation analyses performed by the Company’s

financial advisor, Morgan Stanley.

      28.   The Proxy Statement describes Morgan Stanley’s fairness opinion and

the various valuation analyses performed in support of its opinion. However, the

description of Morgan Stanley’s fairness opinion and analyses fails to include key

inputs and assumptions underlying these analyses. Without this information, as

described below, Welbilt’s public stockholders are unable to fully understand these

analyses and, thus, are unable to determine what weight, if any, to place on

Morgan Stanley’s fairness opinion in determining whether to vote in favor of the

Proposed Transaction or seek appraisal.

      29.   With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the

Proxy Statement fails to disclose: (i) the line items used to calculate the

Company’s unlevered free cash flow; (ii) quantification of the terminal values for




                                      - 11 -
Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.12 Filed 09/09/21 Page 12 of 18




Welbilt; (iii) quantification of the inputs and assumptions underlying the discount

rates of 8.6% to 9.8%; and (iv) the number of fully diluted shares of Company

stock outstanding as of July 8, 2021.

      30.    With respect to Morgan Stanley’s Discounted Equity Value Analysis,

the Proxy Statement fails to disclose: (i) Welbilt’s projected earnings per share

used in the analysis; and (ii) quantification of the inputs and assumptions

underlying the discount rate of 12.8%.

      31.    With respect to Morgan Stanley’s Discounted Equity Research

Analysts’ Future Price Targets analyses, the Proxy Statement fails to disclose: (i)

the price targets used in the analysis; and (ii) the sources thereof.

      32.    With respect to Morgan Stanley’s Precedent Premia Analysis, the

Proxy Statement fails to disclose: (i) each of the transactions observed by Morgan

Stanley in the analysis; and (ii) the premiums for each of the transactions observed.

      33.    The omission of this information renders the statements in the

“Opinion of Financial Advisor to Welbilt” section of the Proxy Statement false

and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction

      34.    The Proxy Statement fails to disclose material information concerning

the background of the Proposed Transaction.




                                         - 12 -
Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.13 Filed 09/09/21 Page 13 of 18




      35.    For example, the Proxy Statement fails to disclose whether Welbilt

entered into confidentiality agreements with potential counterparties that include

“don’t-ask, don’t-waive” standstill provisions that are presently precluding these

potential counterparties from submitting a topping bid for the Company.

      36.   The disclosure of the terms of these confidentiality agreements is

crucial to Welbilt stockholders being fully informed of whether their fiduciaries

have put in place restrictive devices to foreclose a topping bid for the Company.

      37.   The omission of this information renders the statements in the

“Background of the Merger” section of the Proxy Statement false and/or materially

misleading in contravention of the Exchange Act.

      38.   The Individual Defendants were aware of their duty to disclose the

above-referenced omitted information and acted negligently (if not deliberately) in

failing to include this information in the Proxy Statement. Absent disclosure of the

foregoing material information prior to the stockholder vote on the Proposed

Transaction, Plaintiff and the other Welbilt stockholders will be unable to make an

informed voting or appraisal decision on the Proposed Transaction and are thus

threatened with irreparable harm warranting the injunctive relief sought herein.




                                       - 13 -
Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.14 Filed 09/09/21 Page 14 of 18




                              CLAIMS FOR RELIEF

                                       COUNT I

     Claims Against All Defendants for Violations of Section 14(a) of the
          Exchange Act and Rule 14a-9 Promulgated Thereunder
      39.    Plaintiff repeats all previous allegations as if set forth in full.

      40.    During the relevant period, defendants disseminated the false and

misleading Proxy Statement specified above, which failed to disclose material facts

necessary to make the statements, in light of the circumstances under which they

were made, not misleading in violation of Section 14(a) of the Exchange Act and

SEC Rule 14a-9 promulgated thereunder.

      41.    By virtue of their positions within the Company, the defendants were

aware of this information and of their duty to disclose this information in the Proxy

Statement. The Proxy Statement was prepared, reviewed, and/or disseminated by

the defendants. It misrepresented and/or omitted material facts, including material

information about the Company’s financial projections, the data and inputs

underlying the financial valuation analyses that support the fairness opinion

provided by Morgan Stanley and the background of the Proposed Transaction. The

defendants were at least negligent in filing the Proxy Statement with these

materially false and misleading statements.




                                         - 14 -
Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.15 Filed 09/09/21 Page 15 of 18




      42.     The omissions and false and misleading statements in the Proxy

Statement are material in that a reasonable stockholder would consider them

important in deciding how to vote on the Proposed Transaction.

      43.     By reason of the foregoing, the defendants have violated Section 14(a)

of the Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

      44.     Because of the false and misleading statements in the Proxy

Statement, Plaintiff is threatened with irreparable harm, rendering money damages

inadequate.    Therefore, injunctive relief is appropriate to ensure defendants’

misconduct is corrected.

                                       COUNT II
            Claims Against the Individual Defendants for Violations of
                       Section 20(a) of the Exchange Act
      45.     Plaintiff repeats all previous allegations as if set forth in full.

      46.     The Individual Defendants acted as controlling persons of Welbilt

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By

virtue of their positions as officers and/or directors of Welbilt, and participation in

and/or awareness of the Company’s operations and/or intimate knowledge of the

false statements contained in the Proxy Statement filed with the SEC, they had the

power to influence and control and did influence and control, directly or indirectly,

the decision-making of the Company, including the content and dissemination of

the various statements which Plaintiff contends are false and misleading.



                                          - 15 -
Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.16 Filed 09/09/21 Page 16 of 18




      47.    Each of the Individual Defendants was provided with or had unlimited

access to copies of the Proxy Statement and other statements alleged by Plaintiff to

be misleading prior to and/or shortly after these statements were issued and had the

ability to prevent the issuance of the statements or cause the statements to be

corrected.

      48.    In particular, each of the Individual Defendants had direct and

supervisory involvement in the day-to-day operations of the Company, and,

therefore, is presumed to have had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised

the same. The Proxy Statement at issue contains the unanimous recommendation

of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

      49.    In addition, as the Proxy Statement sets forth at length, and as

described herein, the Individual Defendants were each involved in negotiating,

reviewing, and approving the Proposed Transaction.            The Proxy Statement

purports to describe the various issues and information that they reviewed and

considered—descriptions the Company directors had input into.

      50.    By virtue of the foregoing, the Individual Defendants have violated

Section 20(a) of the Exchange Act.




                                        - 16 -
Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.17 Filed 09/09/21 Page 17 of 18




      51.   As set forth above, the Individual Defendants had the ability to

exercise control over and did control a person or persons who have each violated

Section 14(a) and SEC Rule 14a-9, promulgated thereunder, by their acts and

omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a

direct and proximate result of defendants’ conduct, Welbilt’s stockholders will be

irreparably harmed.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment and preliminary and permanent

relief, including injunctive relief, in his favor on behalf of Welbilt, and against

defendants, as follows:

      A.    Preliminarily and permanently enjoining defendants and all persons

            acting in concert with them from proceeding with, consummating, or

            closing the Proposed Transaction and any vote on the Proposed

            Transaction, unless and until defendants disclose and disseminate the

            material information identified above to Welbilt stockholders;

      B.    In the event defendants consummate the Proposed Transaction,

            rescinding it and setting it aside or awarding rescissory damages to

            Plaintiff;




                                      - 17 -
Case 1:21-cv-12106-TLL-PTM ECF No. 1, PageID.18 Filed 09/09/21 Page 18 of 18




     C.    Declaring that defendants violated Sections 14(a) and/or 20(a) of the

           Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;

     D.    Awarding Plaintiff the costs of this action, including reasonable

           allowance for Plaintiff’s attorneys’ and experts’ fees; and

     E.    Granting such other and further relief as this Court may deem just and

           proper.

                                JURY DEMAND

     Plaintiff demands a trial by jury.

Dated: _September 9, 2021                          WEISSLAW LLP


                                            By /s/ Richard A. Acocelli
                                               Richard A. Acocelli
                                               1500 Broadway, 16th Floor
                                               New York, New York 10036
                                               Tel: (212) 682-3025
                                               Fax: (212) 682-3010
                                               Email: racocelli@weisslawllp.com

                                                   Attorneys for Plaintiff




                                          - 18 -
